1 Reported in 220 N.W. 435.
Appeal from an order vacating and dissolving a writ of attachment and levy made pursuant thereto.
Writ was issued on the alleged ground that defendants were about to assign, secrete and dispose of their property with intent to hinder, delay and defraud their creditors. Levy was made on certain property of defendant Lende. Motion, supported by affidavits, was made by Lende to vacate the attachment and the levy made thereunder. Counter affidavits were interposed, as were also other affidavits by both parties. After a full hearing and argument the court made its order granting the motion.
The situation in this case brings it squarely within the rule announced in Kuske v. Jevne, 173 Minn. 584, 218 N.W. 99, following First State Bank v. Schatz, 104 Minn. 425,116 N.W. 917.
Order affirmed. *Page 615